Exhibit 10.8

 

FIRST FARMERS AND MERCHANTS CORPORATION

 

AMENDED AND RESTATED

DIRECTOR DEFERRED COMPENSATION AGREEMENT

 

THIS AMENDED & RESTATED Director Deferred Compensation Agreement (the
“Agreement”) is adopted this        day of                   , by and between
First Farmers and Merchants Corporation, a Tennessee corporation located in
Columbia, Tennessee (the “Corporation”), and                        (the
“Director”) and is effective as of the        day of               .

 

This Agreement amends and restates the prior Director Deferred Compensation
Agreement between the Corporation and the Director dated                    (the
“Prior Agreement”).

 

The parties intend this Amended and Restated Agreement to be a material
modification of the Prior Agreement such that all amounts earned and vested
prior to                shall be subject to the provisions of Section 409A of
the Code and the regulations promulgated thereunder.

 

The purpose of this Agreement is to provide specified benefits to the Director
who contributes to the continued growth, development and future business success
of the Corporation.

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1                                 “Beneficiary” means each designated person,
or the estate of a deceased Director, entitled to benefits, if any, upon the
death of the Director determined pursuant to Article 6.

 

1.2                                 “Beneficiary Designation Form” means the
form established from time to time by the Plan Administrator that the Director
completes, signs and returns to the Plan Administrator to designate one or more
beneficiaries.

 

1.3                                 “Board” means the Board of Directors of the
Corporation as from time to time constituted.

 

1.4                                 “Change in Control” means a change in the
ownership or effective control of the Corporation, or in the ownership of a
substantial portion of the assets of the Corporation, as such change is defined
in Section 409A of the Code and regulations thereunder.

 

1.5                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

1.6                                 “Crediting Rate” means the Wall Street
Journal Prime Rate as published on the last business day of the previous Plan
Year plus three percent (3%).

 

--------------------------------------------------------------------------------


 

1.7                                 “Deferrals” means the amount of Fees which
the Director elects to defer according to this Agreement. In the absence of a
valid Deferral Election Form, Deferrals shall mean 100% of the Fees.

 

1.8                                 “Deferral Account” means the Corporation’s
accounting of the Director’s accumulated Deferrals, plus accrued interest.

 

1.9                                 “Deferral Election Form” means the form
established from time to time by the Plan Administrator that the Director
completes, signs and returns to the Plan Administrator to designate the amount
of the Deferrals.

 

1.10                           “Distribution Election Form” means the form
established from time to time by the Plan Administrator that the Director
completes, signs and returns to the Plan Administrator to designate the time and
form of distribution.

 

1.11                           “Fees” means the total fees payable to the
Director during a Plan Year.

 

1.12                           “Original Effective Date” means January 1, 1993.

 

1.13                           “Plan Administrator” means the plan administrator
described in Article 8.

 

1.14                           “Plan Year” means each twelve-month period
commencing on January 1 and ending on December 31 of each year.

 

1.15                           “Separation from Service” means the termination
of the Director’s service with the Corporation for reasons other than death.
Whether a Separation from Service takes place is determined based on the facts
and circumstances surrounding the termination of the Director’s service and
whether the Corporation and the Director intended for the Director to provide
significant services for the Corporation following such termination.

 

1.16                           “Specified Employee” means a key employee (as
defined in Section 416(i) of the Code without regard to paragraph 5 thereof) of
the Corporation if any stock of the Corporation is publicly traded, on an
established securities market or otherwise.

 

1.17                           “Termination for Cause” means a Separation from
Service for:

 

(a)                                  Gross negligence or gross neglect of duties
to the Corporation; or

 

(b)                                 Conviction of a felony or of a gross
misdemeanor involving moral turpitude in connection with the Director’s service
with the Corporation; or

 

(c)                                  Fraud, disloyalty, dishonesty or willful
violation of any law or significant Corporation policy committed in connection
with the Director’s service and resulting in a material adverse effect on the
Corporation.

 

1.18                           “Unforeseeable Emergency” means a severe
financial hardship to the Director resulting from an illness or accident of the
Director, the Director’s spouse, or the Director’s dependent (as defined in
Section 152(a) of the Code), loss of the Director’s property due to

 

2

--------------------------------------------------------------------------------


 

casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Director.

 

Article 2

Deferral Election

 

Elections Generally. The Director may annually file a Deferral Election
Form with the Plan Administrator no later than the end of the Plan Year
preceding the Plan Year in which services leading to such deferrals will be
performed.

 

Article 3

Deferral Account

 

3.1                                 Establishing and Crediting. The Corporation
shall establish a Deferral Account on its books for the Director and shall
credit to the Deferral Account the following amounts:

 

(a)                                  Any Deferrals hereunder; and

 

(b)                                 Interest as follows:

 

(i)                                   On the last day of each month and
immediately prior to the distribution of any benefits, but only until
commencement of benefit distributions under this Agreement, interest shall be
credited on the Deferral Account at an annual rate equal to the Crediting Rate,
compounded monthly; and

 

(ii)                                Prior to the commencement of any
distributions hereunder, the Board, in its sole discretion, may change the rate
used to calculate interest credited on the unpaid Deferral Account balance
during any applicable installment period. Once the annual interest rate is
determined it will compound monthly on the last day of each month.

 

3.2                                 Accounting Device Only. The Deferral Account
is solely a device for measuring amounts to be paid under this Agreement. The
Deferral Account is not a trust fund of any kind. The Director is a general
unsecured creditor of the Corporation for the distribution of benefits. The
benefits represent the mere Corporation promise to distribute such benefits. The
Director’s rights are not subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
the Director’s creditors.

 

Article 4

Distributions During Lifetime

 

4.1                                 Separation from Service Benefit. Upon
Separation from. Service, the Corporation shall distribute to the Director the
benefit described in this section 4.1.

 

4.1.1                        Amount of Benefit. The benefit under this
Section 4.1 is the Deferral Account balance at Separation from Service.

 

3

--------------------------------------------------------------------------------


 

4.1.2                        Distribution of Benefit. The Corporation shall pay
the benefit to the Director as elected by the Director on the Distribution
Election Form commencing within sixty (60) days following Separation from
Service. In the event the Director elects monthly installments, the Corporation
shall annuitize the Deferral Account using an interest rate determined in
accordance with Section 3.1(b)(ii).

 

4.2                                 Hardship Distribution. If an Unforeseeable
Emergency occurs, the Director may petition the Board to receive a distribution
from the Agreement. The Board in its sole discretion may grant such petition. If
granted, the Director shall receive, within sixty (60) days, a distribution from
the Agreement (i) only to the extent deemed necessary by the Board to remedy the
Unforeseeable Emergency, plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution; and (ii) after taking into account
the extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Director’s
assets (to the extent the liquidation would not itself cause severe financial
hardship). In any event, the maximum amount which may be paid out pursuant to
this Section 4.2 is the Deferral Account balance as of the day that the Director
petitioned the Board to receive a Hardship Distribution under this Section.

 

4.3                                 Restriction on Timing of Distribution.
Notwithstanding any provision of this Agreement to the contrary, if the Director
is considered a Specified Employee at Separation from Service under such
procedures as established by the Corporation in accordance with Section 409A of
the Code, benefit distributions that are made upon Separation from Service may
not commence earlier than six (6) months after the date of such Separation from
Service. Therefore, in the event this Section 4.3 is applicable to the Director,
any distribution which would otherwise be paid to the Director within the first
six months following the Separation from Service shall be accumulated and paid
to the Director in a lump sum on the first day of the seventh month following
the Separation from Service. All subsequent distributions shall be paid in the
manner specified.

 

4.4                                 Distributions Upon Income Inclusion Under
Section 409A of the Code. Upon the inclusion of any portion of the Deferral
Account balance into the Director’s income as a result of the failure of this
non-qualified deferred compensation plan to comply with the requirements of
Section 409A of the Code, to the extent such tax liability can be covered by the
Deferral Account balance, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.

 

4.5                                 Change in Form or Timing of Distributions.
All changes in the form or timing of distributions hereunder must comply with
the following requirements. The changes:

 

(a)                                  may not accelerate the time or schedule of
any distribution, except as provided in Section 409A of the Code and the
regulations thereunder;

 

(b)                                 must, for benefits distributable under
Section 4.1, delay the commencement of distributions for a minimum of five
(5) years from the date the first distribution was originally scheduled to be
made; and

 

4

--------------------------------------------------------------------------------


 

(c)                                  must take effect not less than twelve (12)
months after the election is made.

 

Article 5

Distributions at Death

 

5.1                                 Death During Active Service. If the Director
dies while in active service to the Corporation, the Corporation shall
distribute to the Beneficiary the benefit described in this Section 5.1. This
benefit shall be distributed in lieu of the benefit under Article 4.

 

5.1.1                        Amount of Benefit. The benefit under this
Section 5.1 is the greater of (i) the Deferral Account balance determined as of
the date of the Director’s death or (ii) $                .

 

5.1.2                        Distribution of Benefit. The Corporation shall pay
the benefit to the Beneficiary as elected by the Director on the Distribution
Election Form commencing within sixty (60) days following the Director’s death.
In the event the Director elects monthly installments, the Corporation shall
annuitize the Deferral Account using an interest rate determined in accordance
with Section 3.1(b)(ii).

 

5.2                                 Death During Distribution of a Benefit. If
the Director dies after any benefit distributions have commenced under this
Agreement but before receiving all such distributions, the Corporation shall
distribute to the Beneficiary the remaining benefits at the same time and in the
same amounts that would have been distributed to the Director had the Director
survived.

 

5.3                                 Death After Separation from Service But
Before Benefit Distributions Commence. If the Director is entitled to benefit
distributions under this Agreement, but dies prior to the commencement of said
benefit distributions, the Corporation shall distribute to the Beneficiary the
same benefits that the Director was entitled to prior to death except that the
benefit distributions shall commence within thirty (30) days following receipt
by the Corporation of the Director’s death certificate.

 

Article 6

Beneficiaries

 

6.1                                 Beneficiary. The Director shall have the
right, at any time, to designate a Beneficiary(ies) to receive any benefits
distributable under the Agreement to a Beneficiary upon the death of the
Director. The Beneficiary designated under this Agreement may be the same as or
different from the beneficiary designation under any other plan of the
Corporation in which the Director participates.

 

6.2                                 Beneficiary Designation., Change. The
Director shall designate a Beneficiary by completing and signing the Beneficiary
Designation Form, and delivering it to the Plan Administrator or its designated
agent. The Director’s beneficiary designation shall be deemed automatically
revoked if the Beneficiary predeceases the Director or if the Director names a
spouse as Beneficiary and the marriage is subsequently dissolved. The Director
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Plan Administrator’s rules and procedures, as in effect

 

5

--------------------------------------------------------------------------------


 

from time to time. Upon the acceptance by the Plan Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Director and accepted by the Plan
Administrator prior to the Director’s death.

 

6.3                                 Acknowledgment. No designation or change in
designation of a Beneficiary shall be effective until received, accepted and
acknowledged in writing by the Plan Administrator or its designated agent.

 

6.4                                 No Beneficiary Designation. If the Director
dies without a valid Beneficiary designation, or if all designated Beneficiaries
predecease the Director, then the Director’s spouse shall be the designated
Beneficiary. If the Director has no surviving spouse, the benefits shall be paid
to the personal representative of the Director’s estate.

 

6.5                                 Facility of Distribution. If the Plan
Administrator determines in its discretion that a benefit is to be paid to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of that person’s property, the Plan Administrator may direct
distribution of such benefit to the guardian, legal representative or person
having the care or custody of such minor, incompetent person or incapable
person. The Plan Administrator may require proof of incompetence, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any distribution of a benefit shall be a distribution for the account of the
Director and the Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Agreement for such distribution amount.

 

Article 7

General Limitations

 

7.1                                 Termination for Cause. Notwithstanding any
provision of this Agreement to the contrary, the Corporation shall not
distribute any benefit under this Agreement in excess of the Deferrals if the
Director’s service with the Corporation is terminated due to a Termination for
Cause.

 

7.2                                 Suicide or Misstatement. Notwithstanding any
provision of this Agreement to the contrary, the Corporation shall not
distribute any benefit under this Agreement in excess of the Deferrals if the
Director commits suicide within two years after the Original Effective Date of
this Agreement, or if an insurance company which issued a life insurance policy
covering the Director and owned by the Corporation denies coverage (i) for
material misstatements of fact made by the Director on an application for such
life insurance, or (ii) for any other reason.

 

7.3                                 Removal. Notwithstanding any provision of
this Agreement to the contrary, the Corporation shall not distribute any benefit
under this Agreement in excess of the Deferrals if the Director is subject to a
final removal or prohibition order issued by an appropriate federal banking
agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

 

6

--------------------------------------------------------------------------------


 

Article 8

Administration of Agreement

 

8.1                                 Plan Administrator Duties. This Agreement
shall be administered by a Plan Administrator which shall consist of the Board,
or such committee or person(s) as the Board shall appoint. The Plan
Administrator shall administer this Agreement according to its express terms and
shall also have the discretion and authority to (i) make, amend, interpret and
enforce all appropriate rules and regulations for the administration of this
Agreement and (ii) decide or resolve any and all questions including
interpretations of this Agreement, as may arise in connection with the Agreement
to the extent the exercise of such discretion and authority does not conflict
with Section 409A of the Code and regulations thereunder.

 

8.2                                 Agents. In the administration of this
Agreement, the Plan Administrator may employ agents and delegate to them such
administrative duties as it sees fit, (including acting through a duly appointed
representative), and may from time to time consult with counsel who may be
counsel to the Corporation.

 

8.3                                 Binding Effect of Decisions. The decision or
action of the Plan Administrator with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Agreement and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Agreement.

 

8.4                                 Indemnity of Plan Administrator. The
Corporation shall indemnify and hold harmless the members of the Plan
Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
any of its members.

 

8.5                                 Corporation Information. To enable the Plan
Administrator to perform its functions, the Corporation shall supply full and
timely information to the Plan Administrator on all matters relating to the
Compensations of its Directors, the date and circumstances of the retirement,
Disability, death or Separation from Service of its Directors, and such other
pertinent information as the Plan Administrator may reasonably require.

 

8.6                                 Statement of Accounts. The Plan
Administrator shall provide to the Director, within one hundred twenty (120)
days after the end of each Plan Year, a statement setting forth the Deferral
Account balance.

 

Article 9

Claims and Review Procedures

 

9.1                                 Claims Procedure. The Director or
Beneficiary (“Claimant”) who has not received benefits under the Agreement that
he or she believes should be paid shall make a claim for such benefits as
follows:

 

9.1.1                        Initiation - Written Claim. The Claimant initiates
a claim by submitting to the Corporation a written claim for the benefits. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event

 

7

--------------------------------------------------------------------------------


 

that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

 

9.1.2                        Timing of Corporation Response. The Corporation
shall respond to such Claimant within 90 days after receiving the claim. If the
Corporation determines that special circumstances require additional time for
processing the claim, the Corporation can extend the response period by an
additional 90 days by notifying the Claimant in writing, prior to the end of the
initial 90-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Corporation expects to render its decision.

 

9.1.3                        Notice of Decision. If the Corporation denies part
or all of the claim, the Corporation shall notify the Claimant in writing of
such denial. The Corporation shall write the notification in a manner calculated
to be understood by the Claimant. The notification shall set forth:

 

(a)                                  The specific reasons for the denial,

 

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based,

 

(c)                                  A description of any additional information
or material necessary for the Claimant to perfect the claim and an explanation
of why it is needed, and

 

(d)                                 An explanation of the Agreement’s review
procedures and the time limits applicable to such procedures.

 

9.2                                 Review Procedure. If the Corporation denies
part or all of the claim, the Claimant shall have the opportunity for a full and
fair review by the Corporation of the denial, as follows:

 

9.2.1                        Initiation - Written Request. To initiate the
review, the Claimant, within 60 days after receiving the Corporation’s notice of
denial, must file with the Corporation a written request for review.

 

9.2.2                        Additional Submissions - Information Access. The
Claimant shall then have the opportunity to submit written comments, documents,
records and other information relating to the claim. The Corporation shall also
provide the Claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the
Claimant’s claim for benefits.

 

9.2.3                        Considerations on Review. In considering the
review, the Corporation shall take into account all materials and information
the Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

9.2.4                        Timing of Corporation Response. The Corporation
shall respond in writing to such Claimant within 60 days after receiving the
request for review. If the Corporation determines that special circumstances
require additional time for processing the claim, the

 

8

--------------------------------------------------------------------------------


 

Corporation can extend the response period by an additional 60 days by notifying
the Claimant in writing, prior to the end of the initial 60-day period, that an
additional period is required. The notice of extension must set forth the
special circumstances and the date by which the Corporation expects to render
its decision.

 

9.2.5                        Notice of Decision. The Corporation shall notify
the Claimant in writing of its decision on review. The Corporation shall write
the notification in a manner calculated to be understood by the Claimant. The
notification shall set forth:

 

(a)                                  The specific reasons for the denial,

 

(b)                                 A reference to the specific provisions of
the Agreement on which the denial is based, and

 

(c)                                  A statement that the Claimant is entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records and other information relevant to the Claimant’s
claim for benefits.

 

Article 10

Amendments and Termination

 

10.1                           Amendments. The Corporation may amend this
Agreement unilaterally at any time. However, no amendment may be made which
would reduce amounts payable under this Agreement to the Director or a
Beneficiary without such person’s written consent.

 

10.2                           Plan Termination Generally. The Corporation may
unilaterally terminate this Agreement at any time upon 90 days advance written
notice to the Director. Except as provided in Section 10.3, the termination of
this Agreement shall not cause a distribution of benefits under this Agreement.
Rather, upon such termination benefit distributions will be made at the earliest
distribution event permitted under Article 4 or Article 5.

 

10.3                           Plan Terminations Under Section 409A.
Notwithstanding anything to the contrary in Section 10.2, if the Corporation
terminates this Agreement in the following circumstances:

 

(a)                                  Within thirty (30) days before, or twelve
(12) months after a Change in Control, provided that all distributions are made
no later than twelve (12) months following such termination of the Agreement and
further provided that all the Corporation’s arrangements which are substantially
similar to the Agreement are terminated so the Director and all participants in
the similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;

 

(b)                                 Upon the Corporation’s dissolution or with
the approval of a bankruptcy court provided that the amounts deferred under the
Agreement are included in the Director’s gross income in the latest of (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the distribution is administratively
practical; or

 

9

--------------------------------------------------------------------------------


 

(c)                                  Upon the Corporation’s termination of this
and all other account balance plans (as referenced in Section 409A of the Code
or the regulations thereunder), provided that all distributions are made no
earlier than twelve (12) months and no later than twenty-four (24) months
following such termination, and the Corporation does not adopt any new
non-account balance plans for a minimum of five (5) years following the date of
such termination;

 

the Corporation may distribute the Deferral Account balance, determined as of
the date of the termination of the Agreement, to the Director in a lump sum
subject to the above terms.

 

Article 11

Miscellaneous

 

11.1                           Binding Effect. This Agreement shall bind the
Director and the Corporation and their beneficiaries, survivors, executors,
administrators and transferees.

 

11.2                           No Guarantee of Service. This Agreement is not a
contract for service. It does not give the Director the right to remain as a
director of the Corporation, nor does it interfere with the Corporation’s right
to discharge the Director. It also does not require the Director to remain a
director nor interfere with the Director’s right to terminate service at any
time.

 

11.3                           Non-Transferability. Benefits under this
Agreement cannot be sold, transferred, assigned, pledged, attached or encumbered
in any manner.

 

11.4                           Tax Withholding and Reporting. The Corporation
shall withhold any taxes that are required to be withheld, including but not
limited to taxes owed under Section 409A of the Code and regulations thereunder,
from the benefits provided under this Agreement. Director acknowledges that the
Corporation’s sole liability regarding taxes is to forward any amounts withheld
to the appropriate taxing authority(ies). Further, the Corporation shall satisfy
all applicable reporting requirements, including those under Section 409A of the
Code and regulations thereunder.

 

11.5                           Applicable Law. The Agreement and all rights
hereunder shall be governed by the laws of the State of Tennessee, except to the
extent preempted by the laws of the United States of America.

 

11.6                           Unfunded Arrangement. The Director and the
Beneficiary are general unsecured creditors of the Corporation for the
distribution of benefits under this Agreement. The benefits represent the mere
promise by the Corporation to distribute such benefits. The rights to benefits
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Director’s life or other informal funding asset is a general
asset of the Corporation to which the Director and the Beneficiary have no
preferred or secured claim.

 

11.7                           Reorganization. The Corporation shall not merge
or consolidate into or with another bank, or reorganize, or sell substantially
all of its assets to another bank, firm, or person unless such succeeding or
continuing bank, firm, or person agrees to assume and discharge the obligations
of the Corporation under this Agreement. Upon the occurrence of such event, the

 

10

--------------------------------------------------------------------------------


 

term “Corporation” as used in this Agreement shall be deemed to refer to the
successor or survivor bank.

 

11.8                        Entire Agreement. This Agreement constitutes the
entire agreement between the Corporation and the Director as to the subject
matter hereof. No rights are granted to the Director by virtue of this Agreement
other than those specifically set forth herein.

 

11.9                        Interpretation. Wherever the fulfillment of the
intent and purpose of this Agreement requires, and the context will permit, the
use of the masculine gender includes the feminine and use of the singular
includes the plural

 

11.10                  Alternative Action. In the event it shall become
impossible for the Corporation or the Plan Administrator to perform any act
required by this Agreement, the Corporation or Plan Administrator may in its
discretion perform such alternative act as most nearly carries out the intent
and purpose of this Agreement and is in the best interests of the Corporation,
provided that such alternative acts do not violate Section 409A of the Code.

 

11.11                  Headings. Article and section headings are for convenient
reference only and shall not control or affect the meaning or construction of
any of its provisions.

 

11.12                  Validity. In case any provision of this Agreement shall
be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Agreement shall be construed and
enforced as if such illegal and invalid provision has never been inserted
herein.

 

11.13                  Notice. Any notice or filing required or permitted to be
given to the Plan Administrator under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, to the
address below:

 

First Farmers and Merchants Corporation

816 S. Garden St.

Columbia, TN 38402-1148

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark or the receipt for
registration or certification.

 

Any notice or filing required or permitted to be given to the Director under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Director.

 

11.14                  Compliance with Section 409A. This Agreement shall at all
times be administered and the provisions of this Agreement shall be interpreted
consistent with the requirements of Section 409A of the Code and any and all
regulations thereunder, including such regulations as may be promulgated after
the Effective Date of this Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and the Director have signed this Agreement
as of                         .

 

Director:

 

Corporation:

 

 

 

 

 

First Farmers and Merchants Corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

SCHEDULE

TO

FIRST FARMERS AND MERCHANTS CORPORATION

AMENDED AND RESTATED

DIRECTOR DEFERRED COMPENSATION AGREEMENT

 

Director

 

Amount in Section 5.1.1(ii)

 

Kenneth Abercrombie

 

$

190,212

 

James L. Bailey, Jr.

 

200,632

 

H. Terry Cook, Jr.

 

154,907

 

O. Rebecca Hawkins

 

89,529

 

Joseph W. Remke, III

 

376,797

 

T. Randy Stevens

 

202,600

 

John P. Tomlinson, III

 

291,697

 

William R. Walter

 

84,854

 

Dan C. Wheeler

 

187,281

 

David S. Williams

 

166,189

 

 

13

--------------------------------------------------------------------------------